494 Pa. 140 (1981)
430 A.2d 1156
In re Nomination Papers of Joseph F. SMITH, Appellant.
Supreme Court of Pennsylvania.
Argued June 24, 1981.
Decided June 25, 1981.
Reargument Denied July 8, 1981.
Benjamin Paul, Philadelphia, for appellant.
Louis W. Fryman, Philadelphia, on behalf of Republican City Committee.
Joseph H. Huston, Jr., Philadelphia, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, KAUFFMAN and WILKINSON, JJ.

OPINION OF THE COURT
PER CURIAM:
Our review of the record satisfies us that JOSEPH F. SMITH has established his entitlement as a candidate of a political body for the office of United States Representative from the Third Congressional District of Pennsylvania in the special election to be held July 21, 1981. Accordingly, the Rule to Show Cause is made absolute, and the Order of the Commonwealth Court, dated June 19, 1981, is reversed.